Case: 1:20-cv-00554-PAG Doc #: 21 Filed: 08/10/20 1 of 12. PageID #: 246




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION



 Jayson Rogers,                                )       CASE NO. 1:20 CV 00554
                                               )
                        Plaintiff,             )       JUDGE PATRICIA A. GAUGHAN
                                               )
                Vs.                            )
                                               )
                                               )
 Interstate National Dealer Services           )
 Inc., et al.,                                 )       Memorandum of Opinion and Order
                                               )
                        Defendants.            )




       INTRODUCTION

       This matter is before the Court upon defendant Interstate National Dealer Services, Inc.’s

Motion to Dismiss (Doc. 7). This case arises out of the Telephone Consumer Protection Act, 47

U.S.C. § 227 et seq. (“TCPA”). For the reasons that follow, defendant Interstate National Dealer

Services’ Motion to Dismiss is DENIED.

       FACTS

       Plaintiff, Jayson Rogers, filed this lawsuit on behalf of himself and all other similarly

situated individuals, against defendants Interstate National Dealer Services, Inc. (“Dealer
Case: 1:20-cv-00554-PAG Doc #: 21 Filed: 08/10/20 2 of 12. PageID #: 247




Services”) and John Doe Corporation (“John Doe”), asserting violations under the TCPA.

       For purposes of ruling on the pending motion, the facts asserted in the Complaint are

presumed to be true.

       Dealer Services is a nationwide provider of automotive extended protection plans.

Dealer Services utilizes widespread telemarketing to solicit new customers and hired defendant

John Doe to originate new customers.

       On September 25, 2019, John Doe initiated a pre-recorded telemarketing call to

plaintiff’s cellular telephone number to promote Dealer Services. This phone call “used an

artificial or pre-recorded voice and stated that John Doe Corporation was calling to offer plaintiff

an ‘extended warranty.’” Plaintiff pressed “1" on his cell phone to speak to a live person and

was connected with one of John Doe’s telephone representatives. The representative asked

plaintiff the make, model, and milage of his automobile. The representative then proceeded to

offer a quote from one of Dealer Services’ “Star Auto” extended protection plans. Plaintiff

asked the representative “who serviced or provided the plan, and John Doe’s phone

representative again stated that the plan was administered by Dealer Services and provided the

URL for” Dealer Services’ website. Plaintiff has never provided prior express written consent to

defendants to receive pre-recorded calls on his cell number.

       Despite the fact that Dealer Services has received complaints that the third parties

working on its behalf were violating the TCPA, “Dealer Services has continued to fail to monitor

the third parties operating on its behalf.” Dealer Services has “knowingly and actively accepted

business that originated through the illegal telemarketing calls,” such as the one made by John

Doe.

       Dealer Services has maintained interim control over the actions of the telemarketer who
Case: 1:20-cv-00554-PAG Doc #: 21 Filed: 08/10/20 3 of 12. PageID #: 248




called plaintiff. For example, Dealer Services has “absolute control over whether, and under

what circumstances, it would accept a customer.” Dealer Services also has “day-to-day control

over the actions of the calling party, including the ability to prohibit it from using a pre-recorded

message to contact potential customers.” Dealer Services also “restricted the geographic

location of the calls made by the company promoting” it. Dealer Services gives “interim

instructions to the company that made the calls by providing the volume of calling and contracts

it would purchase.” Dealer Services also “instructed the calling party to transfer potential

customers over to a third-party verification company that Dealer Services had hired to complete

the sign-up process.” Thus, “Dealer Services allows its vendors to bind Dealer Services in

contract following an illegal telemarketing call,” such as the one plaintiff received.

       The Complaint contains one claim for relief. Count One is a claim for unsolicited

robocalls in violation of the TCPA and is asserted against both defendants. Plaintiff seeks to

represent individuals who received pre-recorded, unsolicited phone calls from defendants on

their cell phones without prior express consent.

       This matter is now before the Court upon Dealer Services’ Motion to Dismiss. Dealer

Services moves to dismiss the Complaint, arguing that plaintiff fails to state a claim upon which

relief can be granted. Plaintiff opposes the motion in its entirety.

       STANDARD OF REVIEW

       When considering a motion to dismiss pursuant to Rule 12(b)(6) of the Federal Rules of

Civil Procedure, the allegations of the complaint must be taken as true and construed liberally in

favor of the plaintiff. Lawrence v. Chancery Court of Tenn., 188 F.3d 687, 691 (6th Cir. 1999).

However, the complaint must set forth “more than the bare assertion of legal conclusions.”

Allard v. Weitzman (In Re DeLorean Motor Co.), 991 F.2d 1236, 1240 (6th Cir. 1993). Legal
Case: 1:20-cv-00554-PAG Doc #: 21 Filed: 08/10/20 4 of 12. PageID #: 249




conclusions and unwarranted factual inferences are not accepted as true, nor are mere

conclusions afforded liberal Rule 12(b)(6) review. Fingers v. Jackson-Madison County General

Hospital District, 101 F.3d 702 (6th Cir. Nov. 21, 1996), unpublished. Dismissal is proper if the

complaint lacks an allegation regarding a required element necessary to obtain relief. Craighead

v. E.F. Hutton & Co., 899 F.2d 485, 489-490 (6th Cir. 1990).

       In addition, a claimant must provide “enough facts to state a claim to relief that is

plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 569 (2007). A pleading

that offers “labels and conclusions” or “a formulaic recitation of the elements of a cause of

action will not do.” Ashcroft v. Iqbal, 129 S.Ct. 1937, 1955 (2009). Nor does a complaint

suffice if it tenders “naked assertion[s]” devoid of “further factual enhancement.” Id.

       To survive a motion to dismiss, a complaint must contain sufficient factual matter,
       accepted as true, to state a claim to relief that is plausible on its face. A claim has facial
       plausibility when the plaintiff pleads factual content that allows the court to draw the
       reasonable inference that the defendant is liable for the misconduct alleged. The
       plausibility standard is not akin to a “probability requirement,” but it asks for more than a
       sheer possibility that a defendant has acted unlawfully. Where a complaint pleads facts
       that are “merely consistent with” a defendant's liability, it stops short of the line between
       possibility and plausibility of ‘entitlement to relief.’

Id. at 1949 (citations and quotations omitted). See also, Hensley Mfg. v. ProPride, Inc., 579 F.3d

603 (6th Cir.2009).

       ANALYSIS

       Dealer Services argues that the Complaint must be dismissed because plaintiff has not

sufficiently plead facts showing that Dealer Services is either directly or vicariously liable under

the TCPA for phone calls placed by John Doe. According to plaintiff, he has alleged sufficient

facts to establish that Dealer Services can be held both directly and vicariously liable for

robocalls placed by John Doe on its behalf.

       The TCPA places limitations on unsolicited calls to both residential and cellular phones
Case: 1:20-cv-00554-PAG Doc #: 21 Filed: 08/10/20 5 of 12. PageID #: 250




in an effort to protect consumers from unwanted telemarketing efforts. See Mims v. Arrow Fin.

Servs., LLC, 565 U.S. 368, 370-371 (2012) (finding the TCPA was in response to “[v]oluminous

consumer complaints about abuses of telephone technology”); Barr v. American Ass’n of

Political Consultants, Inc, 140 S.Ct. 2335, 2343 (2020) (observing that the TCPA “generally

prohibits robocalls to cell phones and home phones”). For example, the TCPA makes it

unlawful “to make any call (other than a call made for emergency purposes or made with the

prior express consent of the called party) using any automatic telephone dialing system or an

artificial or pre-recorded voice” to a cellular telephone number. 47 U.S.C. § 227(b)(1)(A)(iii).1

Accordingly, to state a claim under this provision of the TCPA, a complaint must allege facts

demonstrating that the defendant (1) made a call to a cell phone, (2) using any automatic

telephone dialing system or an artificial or pre-recorded voice, (3) without the prior express

consent of the recipient. See Seri v. Crosscountry Mortgage, Inc., 2016 WL 5405257, *2 (N.D.

Ohio 2016), Reo v. Caribbean Cruise Line, Inc., 2016 WL 1109042, *4 (N.D. Ohio 2016).

       A seller can be held either directly or vicariously liable for violations of this provision of

the TCPA. Keating v. Peterson’s Nelnet, LLC, 615 Fed.Appx. 365, 371 (6th Cir. 2015) (citing In

re Joint Petition Filed by DISH Network, LLC, 28 FCC Rcd. 6574 (2013)). Accordingly, the

Court will analyze plaintiff’s Complaint under both theories of liability. If plaintiff has

sufficiently alleged facts giving rise to liability under either theory, the Complaint cannot be

dismissed.

A.     Direct Liability



 1
         The Court notes that the Complaint references 47 U.S.C. § 227(b)(1)(B), which is
         a prohibition of robocalls to residential telephone lines. However, given that the
         allegations contained in the Complaint pertain to a phone call made to plaintiff’s
         cell phone, 47 U.S.C. § 227(b)(1)(A)(iii) is the correct provision.
Case: 1:20-cv-00554-PAG Doc #: 21 Filed: 08/10/20 6 of 12. PageID #: 251




       Dealer Services first argues that the Complaint must be dismissed because it does not

sufficiently allege that Dealer Services is directly liable under the TCPA. According to plaintiff,

because the telemarketer was calling on Dealer Services’ behalf, Dealer Services is “directly

liable under the TCPA.”

       A seller cannot be held directly liable for a TCPA violation unless it initiates the

offending call. In re DISH Network, LLC, 28 FCC Rcd. 6574, 6583 (2013). The Federal

Communications Commission (“FCC”) has clarified that a seller “initiates” a call if they “take[]

the steps necessary to physically place a telephone call.” Id. See also Lucas v. Telemarketer

Calling from (407) 476-5680, 2019 WL 3021233, *5 (6th Cir. 2019). The FCC has reasoned that

such an interpretation of the statute draws “a clear distinction between a call that is made by a

seller and a call that is made by a telemarketer on the seller’s behalf.” In re DISH Network, LLC,

28 FCC Rcd. at 6583.

       Upon review, the Court agrees with Dealer Services. The Complaint contains no specific

factual allegations that could plausibly demonstrate that Dealer Services initiated any call to

plaintiff. Indeed, the Complaint makes it clear that it was not Dealer Services who placed the

call to plaintiff’s cell phone, but John Doe. For example, the Complaint alleges that it was John

Doe who “initiated prerecorded telemarketing calls” to plaintiff’s cell phone “to promote Dealer

Services.” The Complaint further asserts that the offending phone call “stated that John Doe

Corporation was calling” and that plaintiff spoke to “one of John Doe Corporation’s telephone

representatives.” Accordingly, there are no factual allegations that could establish that Dealer

Services is directly liable under the TCPA.

       Plaintiff argues that because he received a call “on behalf of” Dealer Services, Dealer

Services is directly liable under the TCPA. Plaintiff is mistaken. Indeed, the FCC, when
Case: 1:20-cv-00554-PAG Doc #: 21 Filed: 08/10/20 7 of 12. PageID #: 252




discussing calls made “on behalf of” a seller, has viewed such calls in the context of vicarious

liability. In re DISH Network, LLC, 28 FCC Rcd. at 6584-6586 (observing that the phrase “on

behalf of” can be read to encompass common law agency principles to establish vicarious

liability). Moreover, courts throughout this circuit have routinely found no direct liability when

the seller itself did not place the offending phone call. See Murray v. Choice Energy, LLC, 2015

WL 4204398, *3-4 (S.D. Ohio 2015); Lucas, 2019 WL 3021233, *5 (6th Cir. 2019) (finding

district court properly dismissed any claims that defendant could be directly liable under the

TCPA when defendant was not the entity that placed the call); Keating, 615 Fed.Appx. at 371

(finding district court properly dismissed any claims that defendant could be directly liable under

the TCPA when evidence showed defendant was not entity that actually sent unauthorized text

message).

       Accordingly, the Court finds that plaintiff has not sufficiently alleged facts to establish

that Dealer Services is directly liable under the TCPA.

B.     Vicarious Liability

       Alternatively, plaintiff maintains that the Complaint sufficiently alleges that Dealer

Services is vicariously liable under the TCPA. He argues that he has “reasonably alleged that

the call was made on Dealer Services’ behalf” and, at this stage in the proceedings, he is “not

required to supply the exact details concerning Dealer Services’ unnamed telemarketers.”

       According to Dealer Services, the Complaint contains “zero factual predicate” regarding

the relationship between Dealer Services and John Doe and “merely parrots legal standards for

vicarious liability without factual basis.”

       The FCC and the Sixth Circuit have recognized vicarious liability for TCPA violations.

In re DISH Network, LLC, 28 FCC Rcd. at 6584-6586. See also Keating, 615 Fed.Appx. at 371
Case: 1:20-cv-00554-PAG Doc #: 21 Filed: 08/10/20 8 of 12. PageID #: 253




(recognizing agency liability under § 227(b)); Lucas, 2019 WL 3021233, *5 (same). A seller

can be vicariously liable for TCPA violations committed by a third party telemarketer under

federal common law agency principles. This includes actual authority, apparent authority, and

ratification. Keating, 615 Fed.Appx. at 371 (quoting In re DISH Network, LLC, 28 FCC Rcd. at

6584).

         Upon review, the Court concludes that plaintiff’s allegations, if accepted as true, could

state a claim for vicarious liability under the TCPA. Specifically, plaintiff has plausibly pled

that an agency relationship exists between Dealer Services and John Doe. Agency is a “fiduciary

relationship that arises when one person (a ‘principal’) manifests assent to another person (an

‘agent’) that the agent shall act on the principal's behalf and subject to the principal's control, and

the agent manifests assent or otherwise consents so to act.” Restatement (Third) of Agency §

1.01 (2006). In particular, “[t]he power to give interim instructions distinguishes principals in

agency relationships from those who contract to receive services provided by persons who are

not agents.” Id.

         Here, plaintiff alleges that Dealer Services hired John Doe to make telemarketing phone

calls on its behalf. Specific to a finding of agency, plaintiff alleges that Dealer Services has

“day-to-day control over the actions” of John Doe, including “the ability to prohibit it from using

a pre-recorded message to contact potential customers.” See Restatement (Third) of Agency §

1.01 (2006) (“A principal’s right to control the agent is a constant across relationships of

agency”). Plaintiff further alleges that Dealer Services is able to restrict the “geographic location

of the calls made by” John Doe and instructed John Doe “to transfer potential customers over to

a third-party verification company . . . to complete the sign-up process.” Accepting these

allegations as true, these are sufficient facts for the Court to infer the existence of an agency
Case: 1:20-cv-00554-PAG Doc #: 21 Filed: 08/10/20 9 of 12. PageID #: 254




relationship between Dealer Services and John Doe.

       Moreover, plaintiff’s allegations raise a plausible inference that Dealer Services ratified

John Doe’s illegal telemarketing conduct. “Ratification is the affirmance of a prior act done by

another, whereby the act is given effect as if done by an agent acting with actual authority.”

Restatement (Third) of Agency § 4.01(1). A principal can ratify an act by “manifesting assent

that the act shall affect the person's legal relations,” or by “conduct that justifies a reasonable

assumption that the person so consents.” Id. at § 4.01(2). Here, plaintiff has sufficiently alleged

that Dealer Services endorsed John Doe’s calling tactics. John Doe allegedly made the calls at

issue for the purpose of soliciting customers at the behest of Dealer Services. Plaintiff alleges

that Dealer Services is aware that third party telemarketers working on its behalf, such as John

Doe, were violating the TCPA. Plaintiff further alleges that despite receiving widespread

complaints about these TCPA violations, Dealer Services “continued to fail to monitor the third

parties operating on its behalf” and “knowingly and actively accepted business that originated

through the illegal telemarketing calls.” Accepting these factual allegations as true, plaintiff has

plead sufficient facts to raise a reasonable inference that Dealer Services ratified the conduct of

the John Doe.2

       Further discovery may or may not establish that an agency relationship exists between

Dealer Services and John Doe. However, at this stage of the proceedings, it would be

inappropriate to dismiss plaintiff’s allegations. Plaintiff has plausibly alleged that an agency

relationship exists between Dealer Services and John Doe and, therefore, Dealer Services may be



 2
         Because the Court has found that the Complaint sufficiently alleges both actual
         agency and ratification, it need not address Dealer Services’ arguments that
         plaintiff has not sufficiently alleged apparent authority.
Case: 1:20-cv-00554-PAG Doc #: 21 Filed: 08/10/20 10 of 12. PageID #: 255




 vicariously liable for John Doe’s TCPA violations.

        Dealer Services raises several arguments as to why plaintiff has not sufficiently alleged

 vicarious liability.3 For the following reasons, the Court finds each of these arguments

 unavailing. Dealer Services first argues that plaintiff has not provided enough factual detail to

 support a claim for vicarious liability under the TCPA. However, plaintiff specifically alleges

 that Dealer Services hired John Doe to solicit customers on its behalf. Plaintiff further alleges

 that Dealer Services had some degree of control and oversight over the John Doe telemarketer

 that made the call. While plaintiff does not provide the exact details of the relationship between

 Dealer Services and John Doe in the Complaint, at this stage of the proceedings, he is not

 required to do so. See In re DISH Network, LLC, 28 FCC Rcd. at 6593, n. 139 (“Needless to say,

 nothing in our ruling requires a consumer to prove at the time of their complaint (rather than

 reasonably allege) that a call was made on the seller’s behalf.”)

        Dealer Services next asserts that plaintiff’s allegations that a John Doe telemarketer

 mentioned Dealer Services’ products and website are insufficient to establish vicarious liability.

 However, plaintiff alleges far more than a John Doe telemarketer advertising Dealer Services’

 products. Rather, plaintiff alleges that during the phone call, the telemarketer was able to

 provide a price quote and assist the potential customer in purchasing a Dealer Services warranty.


  3
          Dealer Services bases each of its arguments upon various district court cases from
          within this Circuit. These cases include Seri v. Crosscountry Mortgage, Inc.,
          2016 WL 5405257 (N.D. Ohio 2016), Arcare, Inc. v. Centor U.S. Holdings, Inc.,
          2017 WL 3621809 (N.D. Ohio 2017), Comprehensive Health Care Systems of
          Palm Beaches, Inc. v. Vitaminerals VM/Orthopedics, LTD., 2017 WL 27263
          (N.D. Ohio 2017), Reo v. Caribbean Cruise Line, Inc., 2016 WL 1109042 (N.D.
          Ohio 2016), and Bedient v. Safe Sec. Inc., 2017 WL 89343 (N.D. Ohio 2017).
          The Court has carefully reviewed each of these cases and finds them
          distinguishable from the facts presented here. Moreover, these are district court
          opinions and “as such [have] no binding precedential value.” Bridgeport Music v.
          Dimension Films, 401 F.3d 647, 650 (6th Cir. 2004).
Case: 1:20-cv-00554-PAG Doc #: 21 Filed: 08/10/20 11 of 12. PageID #: 256




 Moreover, the only product the telemarketer was selling during this phone call was a Dealer

 Services’ warranty plan. This is not a situation in which a third party marketer was offering a

 variety of products from various sellers. See, e.g., Comprehensive Health Care Systems of Palm

 Beaches, Inc. v. Vitaminerals VM/Orthopedics, LTD., 2017 WL 27263 (N.D. Ohio 2017)

 (finding no TCPA liability for faxes which “listed other products [the third party] had for sale”

 and seller was unaware of existence of faxes).

         Dealer Services next argues that because there are no allegations that it “received leads or

 generated sales from the alleged call,” plaintiff cannot establish vicarious liability. However,

 there is no requirement that a seller must receive leads or generate sales from a TCPA violation

 in order to establish vicarious liability. Morever, plaintiff does allege that Dealer Services

 “knowingly and actively accepted business that originated through illegal telemarketing calls.”

         Dealer Services also contends that the allegation of a contract between itself and John

 Doe is insufficient to support a claim for vicarious liability. Dealer Services is correct that the

 existence of a contract is not, in itself, sufficient to create an agency relationship.

 However, plaintiff has alleged more than the existence of a contract. Plaintiff has also alleged,

 among other things, that Dealer Services could restrict the geographic location and volume of the

 calls, as well as the use of a pre-recorded message. These factual allegations support an

 inference of an agency relationship.

         Finally, Dealer Services maintains that it “does not engage any third parties to make

 telemarketing phone calls [on] its behalf.” In support of this assertion, Dealer Services invites

 the Court to consider statements it has made to the Better Business Bureau (“BBB”), which are
Case: 1:20-cv-00554-PAG Doc #: 21 Filed: 08/10/20 12 of 12. PageID #: 257




 available on the BBB website.4 The Court will not consider self-serving statements Dealer

 Services has made about itself on an website when considering a Motion to Dismiss. See Passa

 v. City of Columbus, 123 Fed.Appx 694, 698 (6th Cir. 2005) (finding that the district court

 inappropriately considered a statement on a website when ruling on a motion to dismiss,

 reasoning that the defendant “could defuse any complaint . . . merely by stating an arguably

 proper motive on their website.”)

        For all the reasons set forth above, the Court finds plaintiff has alleged enough to show

 that an agency relationship may exist between Dealer Services and John Doe. Accordingly, the

 Court concludes that plaintiff has sufficiently alleged that Dealer Services may be vicariously

 liable under the TCPA.

        CONCLUSION

        For the foregoing reasons, Dealer Services’ Motion to Dismiss (Doc. 7) is DENIED.

          IT IS SO ORDERED.

                                        /s/ Patricia A. Gaughan
                                        PATRICIA A. GAUGHAN
                                        United States District Judge
                                        Chief Judge
  Dated: 8/10/20


  4
          The Court acknowledges that the Complaint cites to the BBB website for the
          purpose of alleging that Dealer Services has received multiple complaints
          regarding telemarketers. Regardless, at this stage in the proceedings, it is
          improper for the Court to consider statements made to the BBB by Dealer
          Services on this website. See Burns v. U.S., 542 Fed.Appx. 461, 466 (6th Cir.
          2013) (“While Plaintiff does not dispute the validity of the document attached as
          an exhibit to the Complaint, he disputes the validity of the statements in the
          document relied upon by Defendant, which similarly disqualifies the exhibit from
          consideration on a motion to dismiss.”); Mediacom Southeast LLC v. BellSouth
          Telcoms., Inc., 672 F.3d 396, 399 (6th Cir. 2012) (finding that district court's
          reliance on agreement which was referred to in the complaint was improper
          because the facts in the complaint directly conflict with the facts in the
          agreement).
